                                          Case 4:19-cv-06046-HSG Document 40 Filed 06/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                   Case No. 19-cv-06046-HSG
                                   8                   Plaintiff,                        ORDER DENYING AS MOOT
                                                                                         REQUEST FOR EXTENSION OF TIME
                                   9             v.                                      TO OPPOSE DEFENDANT
                                                                                         GOLDING’S SUMMARY JUDGMENT
                                  10     ERIC GOLDING, et al.,                           MOTION
                                  11                   Defendants.                       Re: Dkt. No. 36
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of time to oppose defendant Golding’s summary

                                  14   judgment motion is DENIED as moot. Dkt. No. 36. Plaintiff has already filed his opposition.

                                  15   Dkt. No. 39.

                                  16          This order terminates Dkt. No. 36.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 6/26/2020

                                  19                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
